Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20200092784 A1, us-provisional-application US 62732910, cited for priority, henceforth “Hampel”) in view of Guan et al. (US 20200389223 A1, henceforth “Guan”) and further in view of Zhou et al. (US 20190053314 A1, henceforth “Zhou”).
Examiner’s note: in what follows, references are drawn to Hampel unless otherwise mentioned.
Regarding claim 1, Hampel teaches an apparatus of a relay node (RN) operable for backhaul beam failure recovery (BFR) in a fifth generation (5G) new radio (NR) integrated access and backhaul (IAB) network (FIGS. 1, 2A, 2B, 3, 4A-4H, 5, 9, 11. The wireless networks may include an Integrated Access and Backhaul (IAB) network, [0039]. The backhaul link may apply to cellular RATs such as NR or LTE, [0150].), the apparatus comprising: 
one or more processors configured to (FIG. 9 item 900; FIG. 11 item 1140): 
decode, at the RN, a periodic reference signal for beam failure instance detection received from a donor node (DN) (FIG. 4B, relay device 405-b may conventionally transmit one or more reference signals, synchronization signals, beam management signals, and the like, over the wireless links to each of its downstream devices, [0120]. FIG. 5 shows a flowchart 500 illustrating a method that supports management of RLF in wireless backhaul… Generally, flowchart 500 illustrates one example for RLF detection and recovery in a wireless backhaul network, [0138]. At 505, the relay device may monitor for an upstream RLF, [0139]. If the relay device detects the second indication of the upstream RLF from an upstream backhaul device, the relay device may decode the indication to identify which wireless link the upstream RLF has occurred on and/or which upstream backhaul device detected the upstream RLF. Additionally or alternatively, the relay device may attempt to descramble certain signals received from an upstream backhaul device, [0140]. RLF may refer to the detection of an out-of-synchronization condition over the wireless link 225, a beam failure over the wireless link 225, and the like, [0085].); 
identify, at the RN, a beam failure between the RN and the DN, wherein the beam failure occurs when  (The upstream RLF may be determined based on the performance of one or more beams associated with a corresponding wireless link. For example, in a mmW network the wireless link used for the backhaul communications may utilize beamformed transmissions. One or more of the beamformed signals may deteriorate (e.g., due to blocking, mobility, and the like) to a point where the beam is no longer acceptable to support the backhaul communications, [0105]. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. FIG. 5 at 510, the relay device may determine whether an RLF is observed on an upstream backhaul link or if a BH-RLF-alert message has been received. An RLF event may be considered to occur based on a beam management failure for the upstream wireless link, based on an out-of-synchronization condition for an upstream wireless link, based on the channel performance metric of the upstream wireless link failing to satisfy a threshold, and the like, [0140]. Detecting the upstream RLF may be based on determining that a beam failure event has occurred for a beam being used for the wireless link between the relay device 610 and the first upstream backhaul device 605, [0157]. The confirmation of the upstream RLF may be based on a deterioration of the radio-link quality below an acceptable level and it may include the detection of out-of-synchronization or beam-failure, [0167]. The missing/crossed out limitations will be discussed in view of  Guan.);
identify, at the RN, whether a candidate beam of (A device may select an active beam for communicating with a network by selecting the strongest beam from among a number of candidate beams, [0038]. The missing/crossed out limitations will be discussed in view of  Guan.); 
prepare, at the RN, a BFR request wherein: 
the BFR request  (Aspects of the described techniques provide a mechanism to detect and/or recover from an RLF condition in such a wireless network. Broadly, this may include, on the wireless backhaul link, a relay device monitoring the link quality and/or listening for an RLF backhaul alert message. Generally, an RLF backhaul alert message may refer to an indication of an upstream RLF. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay, [0086]. In some aspects, the relay device may be example of a base station, a UE, an ANF, or a UEF, which can be examples of corresponding devices described herein, [0138]. The missing/crossed out limitations will be discussed in view of Guan.); and 
the BFR request  (Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay, [0086]. The missing/crossed out limitations will be discussed in view of  Guan.); and 
encode, at the RN for transmission to the DN, the BFR request (Generally, the indication of the upstream RLF provides a signal to downstream devices that the upstream RLF event has occurred, and therefore the receiving downstream devices may begin implementing RLF recovery procedures, [0110]. The stages shown in FIGS. 4D-4H show a potential recovery procedure after the propagation of BH-RLF-alert messages, [0128]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143]. Examiner interpreted the beam management signal contains the BFR request.) and 
a memory interface configured to (FIG. 11, the processor 1140 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1130) to cause the device 1105 to perform various functions (e.g., functions or tasks supporting management of RLF in wireless backhaul), [0217]. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) identify, at the RN, a beam failure between the RN and the DN, wherein the beam failure occurs when N beam failure instances are identified, wherein N is a positive integer, (2) identify, at the RN, whether a candidate beam of one or more candidate beams at the RN has a reference signal greater than a threshold, (3) the BFR request includes candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is greater than the threshold, (4) the BFR request does not include the candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is less than the threshold, (5) a memory interface configured to store the BFR request in a memory.
 However, Guan discloses, in analogous art, the missing/crossed limitations comprising:  (1) identify, at the RN, a beam failure between the RN and the DN, wherein the beam failure occurs when N beam failure instances are identified, wherein N is a positive integer (The network device in the embodiments of this application is a network side device that performs wireless communication with the terminal device, for example, a wireless-fidelity (Wi-Fi) access point, a next-generation communications base station such as a 5G gNB, a small cell, or a micro base station, a transmission reception point (TRP); or may be a relay station, an access point, a vehicle-mounted device, a wearable device, or the like, 0037]. In a relay network, a node that provides a service for a lower-level node is referred to as a donor node. In 5G new radio (NR), the donor may be a base station, or may be a relay node (RN). A base station in a 5G network may be referred to as a next generation node B (gNB), or may be denoted as a donor gNB (DgNB), [0038]. FIGS. 1 and 2 are flowcharts of a beam recovery methods, [0032]-[0033]. Beam failure detection is performed based on a beam failure detection reference signal (BFD RS). A physical layer of the terminal periodically detects the BFD RS sent by a base station. If the BFD RS meets a condition of a beam failure instance, for example, beam quality is lower than a specified beam failure quality threshold, a beam failure instance indication is sent to a higher layer of the terminal. If a beam failure instance occurs for N consecutive times, a beam failure is announced at the higher layer of the terminal, where N is a specified value, [0041].), (2) identify, at the RN, whether a candidate beam of one or more candidate beams at the RN has a reference signal greater than a threshold (The higher layer of the terminal requires the physical layer of the terminal to send, to the higher layer of the terminal, a candidate beam that meets a condition, for example, beam quality is higher than a given candidate beam quality threshold… there may be one or more candidate beams, [0043]. The higher layer of the terminal selects one of the candidate beams that meet the condition as a new available beam, [0045]. FIG. 1 at 102 and FIG. 2 at 202: the relay node determines a new available beam from the candidate beam set, [0077], [0102]. Quality of the candidate beam is better than a specified degree…the quality is better than a preset quality threshold, so that the threshold 2 mentioned above may be used, which is similar to the threshold 1, and the threshold 2 may be a hypothetical PDCCH BLER. Alternatively, the threshold 2 is a L1-RSRP. When the quality of the candidate beam is lower than a specified BLER threshold or higher than a specified RSRP threshold, the relay node considers that the quality of the candidate beam meets the condition, [0079].), (3) the BFR request includes candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is greater than the threshold (FIG. 2 at 203, the relay node sends a beam failure recovery request (BFRQ) to the base station, [0103]. The relay node may send the BFRQ by using a transmit beam corresponding to the new available beam selected in step 202, [0104]. The relay node may implicitly notify, by using the RACH sequence, the base station of the new available beam, because there is an association relationship between the preconfigured RACH and a candidate beam, [0105]. The relay node may explicitly notify, through the PUCCH, the base station of the new available beam, and may report a PUCCH format of a normal beam, for example, report in a format of indicating a beam identifier and beam quality, [0106].), (4) the BFR request does not include the candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is less than the threshold (The relay node determines a new available beam from the candidate beam set, [0077]. When the quality of the candidate beam is lower than a specified BLER threshold or higher than a specified RSRP threshold, the relay node considers that the quality of the candidate beam meets the condition, [0079]. The relay node sends a beam failure recovery request (BFRQ) to the base station, [0103]. The relay node may implicitly notify, by using the RACH sequence, the base station of the new available beam, because there is an association relationship between the preconfigured RACH and a candidate beam, [0105]. The relay node may explicitly notify, through the PUCCH, the base station of the new available beam, and may report a PUCCH format of a normal beam, for example, report in a format of indicating a beam identifier and beam quality, [0106]. Examiner interpreted that the BFR request does not include the candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is less than the threshold.), 
	It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method/apparatus by adding the teachings of Guan in order to make a more effective method/apparatus by enabling continuously communicating with the network device by using the serving beam by the relay node if the serving beam is restored, thus reducing wastage of resources during beam restoration and shortening time for beam restoration, see (Guan, [abstract].).
Zhou discloses, in analogous art, the missing/crossed limitations comprising: (6) a memory interface configured to store the BFR request in a memory (FIG. 4, the communication network 400, and any other network referenced herein, may comprise an LTE network, a 5G network, or any other network for wireless communications. Apparatuses, systems, and/or methods described herein may generally be described as implemented on one or more devices, in one or more networks, but it will be understood that one or more features and steps may be implemented on any device and/or in any network. As used throughout, the term “base station” may comprise one or more of: a base station, a node, a Node B, a gNB, an eNB, an ng-eNB, a relay node (e.g., an integrated access and backhaul (IAB) node), a donor node (e.g., a donor eNB, a donor gNB, etc.), an access point (e.g., a WiFi access point), a computing device, a device capable of wirelessly communicating, or any other device capable of sending and/or receiving signals, [0044]. FIG. 25 shows example procedures for determining a type of a BFR request, such as a type 1 BFR request or a type 2 BFR request…The base station may determine, for a wireless device, a type of BFR request based on the one or more parameters. The one or more parameters may be stored in the base station and/or the base station may receive the one or more parameters, e.g., from one or more other device, [0169]. This technique is used to configure a memory interface to store the BFR request in a memory.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method by adding the teachings of Zhou in order to make a more effective method by utilizing a beam failure recovery for determining a candidate beam upon a beam failure, thus reducing battery or power consumption by a wireless device, or reducing time spent by a base station or a wireless device of a beam failure recovery (BFR) procedure in a reliable manner, see (Zhou, [0139], [0141].).
Regarding claim 9, Hampel teaches an apparatus of a donor node (DN) operable for backhaul beam failure recovery (BFR) in a fifth generation (5G) new radio (NR) integrated access and backhaul (IAB) network (FIGS. 1, 2A, 2B, 3, 4A-4H, 5, 9, 11. The wireless networks may include an Integrated Access and Backhaul (IAB) network, [0039]. The backhaul link may apply to cellular RATs such as NR or LTE, [0150].), the apparatus comprising: 
one or more processors configured to (FIG. 9 item 900; FIG. 11 item 1140): 
decode, at the DN, a BFR request received from a relay node (RN) (In some aspects, the relay device (e.g., AN 305) may also be referred to as a donor node or an IAB donor node, [0098]. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. FIGS. 4A-4H show how aspects of the described techniques can work in a tree topology. Generally, relay 1 (R1) informs relays 2 (R2) and 3 (R3) about its backhaul RLF via a BH-RLF-alert message. R3 propagates this alert to relay 4 (R4). At this point, all relay devices 405 affected by the backhaul RLF have been notified, and they can search for alternative attachment points, [0127]. The stages shown in FIGS. 4D-4H show a potential recovery procedure after the propagation of BH-RLF-alert messages, [0128]. The relay nodes may act as a DN. In some aspects, in addition to or instead of sending the BH-RLF-alert message, it is also possible for the relay device(s) 405 to suspend service to child relays or UEs. Such service suspension could occur gradually, e.g., starting with the suspension of certain channels such as synchronization channels and other broadcast channels. Consequently, child relays and UE will detect an RLF and initiate recovery procedures, [0129]. The flowchart 500 illustrates an exemplary procedure conducted by a relay device for the propagation of backhaul RLF information by using, e.g., the BH-RLF-alert message, and subsequent recovery, [0146]. Additionally or alternatively, the relay device may attempt to descramble certain signals received from an upstream backhaul device, [0140].); 
determine, at the DN, that the BFR request includes candidate beam information (A device may select an active beam for communicating with a network by selecting the strongest beam from among a number of candidate beams, [0038]. Aspects of the described techniques provide a mechanism to detect and/or recover from an RLF condition in such a wireless network. Broadly, this may include, on the wireless backhaul link, a relay device monitoring the link quality and/or listening for an RLF backhaul alert message. Generally, an RLF backhaul alert message may refer to an indication of an upstream RLF. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay, [0086]. In some aspects, additional information may be included in the BH-RLF-alert message such as a relay or link identifier where the RLF has been detected. This allows the relay device 405 receiving a BH-RLF-alert message to make more educated decisions on where to attempt a recovery procedure, [0137]. In some aspects, the relay device may be example of a base station, a UE, an ANF, or a UEF, which can be examples of corresponding devices described herein, [0138]. Examiner interpreted that a UE may act a relay device or node. The missing/crossed out limitations will be discussed in view of Guan.); 
determine, at the DN, that a reference signal for (Aspects of the described techniques provide a mechanism to detect and/or recover from an RLF condition in a wireless network. Broadly, this may include, on the wireless backhaul link, a relay device monitoring the link quality and/or listening for an RLF backhaul alert message. Generally, an RLF backhaul alert message may refer to an indication of an upstream RLF. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures, [0086]. The missing/crossed out limitations will be discussed in view of Guan.); and 
encode, at the DN for transmission to the RN, a BFR response (The first indication may be provided by relay device 405-b scrambling one or more signals in response to the detected upstream RLF. For example, relay device 405-b may conventionally transmit one or more reference signals, synchronization signals, beam management signals, and the like, over the wireless links to each of its downstream devices. Upon detecting the upstream RLF, relay device 405-b may scramble, encode, encrypt, and the like, one or more of such signals to convey the indication that the upstream RLF has occurred, [0120]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143]. Examiner interpreted the beam management signal as the BFR response.); and 
a memory interface configured to (FIG. 11, the processor 1140 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1130) to cause the device 1105 to perform various functions (e.g., functions or tasks supporting management of RLF in wireless backhaul), [0217]. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) determine, at the DN, that the BFR request includes candidate beam information for a candidate beam of one or more candidate beams, (2) determine, at the DN, that a reference signal for the candidate beam is greater than a threshold, (3) a memory interface configured to store the BFR request in a memory.
However, Guan discloses, in analogous art, the missing/crossed limitations comprising:
(1) the BFR request includes candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is greater than the threshold (In a relay network, a node that provides a service for a lower-level node is referred to as a donor node. In 5G new radio (NR), the donor may be a base station, or may be a relay node (RN). A base station in a 5G network may be referred to as a next generation node B (gNB), or may be denoted as a donor gNB (DgNB), [0038]. FIG. 2 at 203, the relay node sends a beam failure recovery request (BFRQ) to the base station, [0103]. The relay node may send the BFRQ by using a transmit beam corresponding to the new available beam selected in step 202, [0104]. The relay node may implicitly notify, by using the RACH sequence, the base station of the new available beam, because there is an association relationship between the preconfigured RACH and a candidate beam, [0105]. The relay node may explicitly notify, through the PUCCH, the base station of the new available beam, and may report a PUCCH format of a normal beam, for example, report in a format of indicating a beam identifier and beam quality, [0106]. So, the BFR request includes candidate beam information for the candidate beam of the one or more candidate beams when the reference signal of the candidate beam is greater than the threshold.), (2) determine, at the DN, that a reference signal for the candidate beam is greater than a threshold (The higher layer of the terminal requires the physical layer of the terminal to send, to the higher layer of the terminal, a candidate beam that meets a condition, for example, beam quality is higher than a given candidate beam quality threshold, [0043]. The higher layer of the terminal selects one of the candidate beams that meet the condition as a new available beam, [0045]. FIG. 1 at 102 and FIG. 2 at 202: the relay node determines a new available beam from the candidate beam set, [0077], [0102]. Quality of the candidate beam is better than a specified degree. For example, the quality is better than a preset quality threshold, so that the threshold 2 mentioned above may be used, which is similar to the threshold 1, and the threshold 2 may be a hypothetical PDCCH BLER. Alternatively, the threshold 2 is a L1-RSRP. When the quality of the candidate beam is lower than a specified BLER threshold or higher than a specified RSRP threshold, the relay node considers that the quality of the candidate beam meets the condition, [0079].).
	It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method/apparatus by adding the teachings of Guan in order to make a more effective method/apparatus by enabling continuously communicating with the network device by using the serving beam by the relay node if the serving beam is restored, thus reducing wastage of resources during beam restoration and shortening time for beam restoration, see (Guan, [abstract].).
Zhou discloses, in analogous art, the missing/crossed limitations comprising: (3) a memory interface configured to store the BFR request in a memory (FIG. 4, the communication network 400, and any other network referenced herein, may comprise an LTE network, a 5G network, or any other network for wireless communications. Apparatuses, systems, and/or methods described herein may generally be described as implemented on one or more devices, in one or more networks, but it will be understood that one or more features and steps may be implemented on any device and/or in any network. As used throughout, the term “base station” may comprise one or more of: a base station, a node, a Node B, a gNB, an eNB, an ng-eNB, a relay node (e.g., an integrated access and backhaul (IAB) node), a donor node (e.g., a donor eNB, a donor gNB, etc.), an access point (e.g., a WiFi access point), a computing device, a device capable of wirelessly communicating, or any other device capable of sending and/or receiving signals, [0044]. FIG. 25 shows example procedures for determining a type of a BFR request, such as a type 1 BFR request or a type 2 BFR request…The base station may determine, for a wireless device, a type of BFR request based on the one or more parameters. The one or more parameters may be stored in the base station and/or the base station may receive the one or more parameters, e.g., from one or more other device, [0169]. This technique is used to configure a memory interface to store the BFR request in a memory.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method by adding the teachings of Zhou in order to make a more effective method by utilizing a beam failure recovery for determining a candidate beam upon a beam failure, thus reducing battery or power consumption by a wireless device, or reducing time spent by a base station or a wireless device of a beam failure recovery (BFR) procedure in a reliable manner, see (Zhou, [0139], [0141].).
Regarding claim 15, Hampel teaches an apparatus of a user equipment (UE) operable for backhaul beam failure recovery (BFR) in a fifth generation (5G) new radio (NR) integrated access and backhaul (IAB) network (FIGS. 1, 2A, 2B, 3, 4A-4H, 5, 9, 11. The wireless networks may include an Integrated Access and Backhaul (IAB) network, [0039]. The backhaul link may apply to cellular RATs such as NR or LTE, [0150].), the apparatus comprising: 
one or more processors configured to (FIG. 9 item 900; FIG. 11 item 1140): 
decode, at the UE, a backhaul BFR notice that  (Aspects of the described techniques provide a mechanism to detect and/or recover from an RLF condition in such a wireless network. Broadly, this may include, on the wireless backhaul link, a relay device monitoring the link quality and/or listening for an RLF backhaul alert message. Generally, an RLF backhaul alert message may refer to an indication of an upstream RLF. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay. If these attempts fail, or if there is no redundant path or alternative parent that is available, the relay device may transmit a backhaul failure alert message to child relays and potentially also to UEs (e.g., to allow the child relays and/or UEs to find a new attachment point) and/or to suspend physical channels and signals (e.g., such as synchronization signals, reference signals, and the like), [0086]. In some aspects, relay device 610 may descramble a signal carrying the indication using a defined or otherwise known scrambling sequence, whereas successfully descrambling the signal is considered detecting the upstream RLF, [0155].); 
start, at the UE, backhaul link failure preparation (Suspending transmission of the physical channels and signals may result in the child relays and/or UEs detecting an RLF condition, and therefore initiating their own RLF recovery procedures, [0086].); and 
a memory interface configured to (FIG. 11, the processor 1140 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1130) to cause the device 1105 to perform various functions (e.g., functions or tasks supporting management of RLF in wireless backhaul), [0217]. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) decode, at the UE, a backhaul BFR notice that signals the UE to start backhaul link failure preparation, (2) a memory interface configured to store the BFR notice in a memory.
However, Guan discloses, in analogous art, the missing/crossed limitations comprising:  (1) decode, at the UE, a backhaul BFR notice that signals the UE to start backhaul link failure preparation (FIGS. 1 and 2 are flowcharts of a beam recovery methods, [0032]-[0033]. FIG. 1 at 102 and FIG. 2 at 202: the relay node determines a new available beam from the candidate beam set, [0077], [0102]. At 203, the relay node sends a beam failure recovery request (BFRQ) to the base station, [0103]. After getting BFRQ, the network device start backhaul link start backhaul link failure preparation. The solutions in the foregoing embodiments are also applicable to beam recovery between a network device and a terminal device, provided that the relay node is replaced with the terminal device, [0132].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method/apparatus by adding the teachings of Guan in order to make a more effective method/apparatus by enabling continuously communicating with the network device by using the serving beam by the relay node if the serving beam is restored, thus reducing wastage of resources during beam restoration and shortening time for beam restoration, see (Guan, [abstract].).
Zhou discloses, in analogous art, the missing/crossed limitations comprising: (2) a memory interface configured to store the BFR request in a memory (FIG. 25 shows example procedures for determining a type of a BFR request, such as a type 1 BFR request or a type 2 BFR request…The base station may determine, for a wireless device, a type of BFR request based on the one or more parameters. The one or more parameters may be stored in the base station and/or the base station may receive the one or more parameters, e.g., from one or more other device, [0169]. This technique is used to configure a memory interface to store the BFR request in a memory.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method by adding the teachings of Zhou in order to make a more effective method by utilizing a beam failure recovery for determining a candidate beam upon a beam failure, thus reducing battery or power consumption by a wireless device, or reducing time spent by a base station or a wireless device of a beam failure recovery (BFR) procedure in a reliable manner, see (Zhou, [0139], [0141].).
Regarding claim 3, Hampel, Zhou and Guan teach all the claim  limitations of claim 2above; and Hampel further teaches wherein the one or more processors are further configured to: 
encode, at the RN for transmission to the child node, a backhaul BFR success notice when the backhaul BFR is successful, wherein the backhaul BFR success notice indicates to the child node to release the backhaul link failure preparation (If these attempts fail, or if there is no redundant path or alternative parent that is available, the relay device may transmit a backhaul failure alert message to child relays and potentially also to UEs (e.g., to allow the child relays and/or UEs to find a new attachment point) and/or to suspend physical channels and signals (e.g., such as synchronization signals, reference signals, and the like). Suspending transmission of the physical channels and signals may result in the child relays and/or UEs detecting an RLF condition, and therefore initiating their own RLF recovery procedures, [0086]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143].  This technique is used to encode, at the RN for transmission to the child node, a backhaul BFR success notice when the backhaul BFR is successful. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. In some aspects, in addition to or instead of sending the BH-RLF-alert message (e.g., the first indication of the upstream RLF), it is also possible for the relay device(s) 405 to suspend service to child relays or UEs. Such service suspension could occur gradually, e.g., starting with the suspension of certain channels such as synchronization channels and other broadcast channels. Consequently, child relays and UE will detect an RLF and initiate recovery procedure, [0129]. Upon confirmation of the upstream RLF, relay device 610 may suspend a set of radio channels at said radio interface, where such suspending includes at least a synchronization channel or the transmission of downlink reference signals, and upon establishing a second backhaul link, reestablishing said suspended radio channels, [0169]. So, reestablishing suspended radio channels upon establishing a second backhaul link is equivalent to the backhaul BFR success notice indicates to the child node to release the backhaul link failure preparation.).
Regarding claims 4 and 10, Hampel, Zhou and Guan teach all the claim  limitations of claim 1 and 9 respectively; and Hampel further teaches wherein the one or more processors (FIG. 9 item 900; FIG. 11 item 1140) are further configured to: 
identify, at the RN, that the backhaul BFR is  (FIG. 5 at 535, the relay device may seek alternative backhaul connectivity in the form of alternative upstream wireless links. For example, the relay device may utilize one or more RRC messages to establish the new backhaul wireless link with the upstream backhaul device. At 540, the relay device may continue searching for alternative backhaul wireless connectivity and determine whether alternative backhaul wireless connectivity is found. If alternative backhaul connectivity is found at 540 (Yes), at 545 the relay device may establish a backhaul wireless link with the identified wireless link and provide multiple-access services to associated downstream device, [0145]. The missing/crossed out limitations will be discussed in view of Guan.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) identify, at the RN, that the backhaul BFR is successful based on a periodic reference signal received from the DN.
However, Guan discloses, in analogous art, the missing/crossed limitations comprising: (1) identify, at the RN, that the backhaul BFR is successful based on a periodic reference signal received from the DN (FIG. 2 at 203, the relay node sends a beam failure recovery request (BFRQ) to the base station, [0103]. The relay node may send the BFRQ by using a transmit beam corresponding to the new available beam selected in step 202, [0104]. The relay node may implicitly notify, by using the RACH sequence, the base station of the new available beam, because there is an association relationship between the preconfigured RACH and a candidate beam, [0105]. The relay node may explicitly notify, through the PUCCH, the base station of the new available beam, and may report a PUCCH format of a normal beam, for example, report in a format of indicating a beam identifier and beam quality, [0106]. At 204, the base station responds to the BFRQ, and the relay node monitors the response of the base station to the BFRQ, [0107]. After an X1 time after the BFRQ is sent in step 203, the relay node starts to receive the response of the base station to the BFRQ on the new available beam selected in step 202. The response may be sent through a downlink control channel. For example, the response is a PDCCH message. If the relay node can receive the PDCCH message on the new available beam, it indicates that the beam failure recovery procedure has succeeded, and the relay node may continue to communicate with the base station by using the new available beam, [0108].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method/apparatus by adding the teachings of Guan in order to make a more effective method/apparatus by enabling continuously communicating with the network device by using the serving beam by the relay node if the serving beam is restored, thus reducing wastage of resources during beam restoration and shortening time for beam restoration, see (Guan, [abstract].).
Regarding claims 5, 12 and 18, Hampel, Zhou and Guan teach all the claim  limitations of claim 1, 9 and 15 respectively; and Hampel further teaches wherein the one or more processors (FIG. 9 item 900; FIG. 11 item 1140) are further configured to: 
identify, at the RN, backhaul BFR failure, wherein backhaul BFR failure occurs when (FIG. 5 at 510, the relay device may determine whether an RLF is observed on an upstream backhaul link or if a BH-RLF-alert message has been received. An RLF event may be considered to occur based on a beam management failure for the upstream wireless link, based on an out-of-synchronization condition for an upstream wireless link, based on the channel performance metric of the upstream wireless link failing to satisfy a threshold, and the like, [0140]. Detecting the upstream RLF may be based on determining that a beam failure event has occurred for a beam being used for the wireless link between the relay device 610 and the first upstream backhaul device 605, [0157]. The confirmation of the upstream RLF may be based on a deterioration of the radio-link quality below an acceptable level and it may include the detection of out-of-synchronization or beam-failure, [0167]. The missing/crossed out limitations will be discussed in view of Guan.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) identify, at the RN, backhaul BFR failure, wherein backhaul BFR failure occurs when M backhaul BFR failure instances are identified, wherein M is another positive integer.
However, Guan discloses, in analogous art, the missing/crossed limitations comprising: (1) identify, at the RN, backhaul BFR failure, wherein backhaul BFR failure occurs when M backhaul BFR failure instances are identified, wherein M is another positive integer (FIG. 1 at 101, the relay node monitors the serving beam, and discovers a serving beam failure, [0068].  A beam failure determining condition, including one or more of a beam failure detection threshold (a threshold 1), a counter/timer (a counter/timer 1) for a beam failure instance, and the like, [0061]. This technique used to identify, at the RN, backhaul BFR failure, wherein backhaul BFR failure occurs when M backhaul BFR failure instances are identified, wherein M is another positive integer.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method/apparatus by adding the teachings of Guan in order to make a more effective method/apparatus by enabling continuously communicating with the network device by using the serving beam by the relay node if the serving beam is restored, thus reducing wastage of resources during beam restoration and shortening time for beam restoration, see (Guan, [abstract].).
Regarding claims 6 and 13, Hampel, Zhou and Guan teach all the claim  limitations of claim 1 and 9 respectively; and Hampel further teaches wherein the one or more processors (FIG. 9 item 900; FIG. 11 item 1140) are further configured to: 
start, at the RN, a radio link failure (RLF) mechanism when backhaul BFR failure is identified (FIG. 5 at 510, the relay device may determine whether an RLF is observed on an upstream backhaul link or if a BH-RLF-alert message has been received. An RLF event may be considered to occur based on a beam management failure for the upstream wireless link, based on an out-of-synchronization condition for an upstream wireless link, based on the channel performance metric of the upstream wireless link failing to satisfy a threshold, and the like, [0140]. If the relay device detects the upstream RLF at 510, at 515 the relay device may seek an alternative backhaul connectivity, [0141].).
Regarding claim 8, Hampel, Zhou and Guan teach all the claim  limitations of claim 1 above; and Hampel further teaches wherein the one or more processors are further configured to: 
encode, at the RN for transmission to a child node, a backhaul BFR success notice when the backhaul BFR is successful, wherein the backhaul BFR success notice indicates to the child node to release the backhaul link failure preparation (If these attempts fail, or if there is no redundant path or alternative parent that is available, the relay device may transmit a backhaul failure alert message to child relays and potentially also to UEs (e.g., to allow the child relays and/or UEs to find a new attachment point) and/or to suspend physical channels and signals (e.g., such as synchronization signals, reference signals, and the like). Suspending transmission of the physical channels and signals may result in the child relays and/or UEs detecting an RLF condition, and therefore initiating their own RLF recovery procedures, [0086]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143].  This technique is used to encode, at the RN for transmission to the child node, a backhaul BFR success notice when the backhaul BFR is successful. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. In some aspects, in addition to or instead of sending the BH-RLF-alert message (e.g., the first indication of the upstream RLF), it is also possible for the relay device(s) 405 to suspend service to child relays or UEs. Such service suspension could occur gradually, e.g., starting with the suspension of certain channels such as synchronization channels and other broadcast channels. Consequently, child relays and UE will detect an RLF and initiate recovery procedure, [0129]. Upon confirmation of the upstream RLF, relay device 610 may suspend a set of radio channels at said radio interface, where such suspending includes at least a synchronization channel or the transmission of downlink reference signals, and upon establishing a second backhaul link, reestablishing said suspended radio channels, [0169]. So, reestablishing suspended radio channels upon establishing a second backhaul link is equivalent to wherein the backhaul BFR success notice indicates to the child node to release the backhaul link failure preparation.) via one or more of: 
a dedicated physical downlink control channel (PDCCH) (Examiner’s note: the examiner addressed the third options of 6 options.), 
a common PDCCH (Examiner’s note: the examiner addressed the third options of 6 options.); 
medium access control (MAC) control element (CE) carried by a physical downlink shared channel (PDSCH) (Upon detecting the upstream RLF, relay device 405-b may scramble, encode, encrypt, and the like, one or more of such signals to convey the indication that the upstream RLF has occurred. In some aspects, the indication of the upstream RLF may be communicated using a MAC message (e.g., a MAC control element (CE)), a layer 2 message, an RRC message, and F1-application layer message, and the like, [0120].); 
a logical channel identifier (LCID) field (Examiner’s note: the examiner addressed the third options of 6 options.); 
a system information block (SIB) carried by the PDSCH(Examiner’s note: the examiner addressed the third options of 6 options.); or a 
layer 1 (L1) channel (Examiner’s note: the examiner addressed the third options of 6 options.).
Regarding claim 11, Hampel, Zhou and Guan teach all the claim  limitations of claim 9 above; and Hampel further teaches wherein the one or more processors are further configured to: 
 encode, at the DN for transmission to the RN, (Generally, the indication of the upstream RLF provides a signal to downstream devices that the upstream RLF event has occurred, and therefore the receiving downstream devices may begin implementing RLF recovery procedures, [0110]. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115].  The stages shown in FIGS. 4D-4H show a potential recovery procedure after the propagation of BH-RLF-alert messages, [0128]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143]. The missing/crossed out limitations will be discussed in view of Guan.).
 As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) encode, at the DN for transmission to the RN, control information using the candidate beam when BFR success is identified.
However, Guan discloses, in analogous art, the missing/crossed limitations comprising: (1) encode, at the DN for transmission to the RN, control information using the candidate beam when BFR success is identified ( FIG. 2 at 203, the relay node sends a beam failure recovery request (BFRQ) to the base station, [0103]. The relay node may send the BFRQ by using a transmit beam corresponding to the new available beam selected in step 202, [0104]. The relay node may implicitly notify, by using the RACH sequence, the base station of the new available beam, because there is an association relationship between the preconfigured RACH and a candidate beam, [0105]. The relay node may explicitly notify, through the PUCCH, the base station of the new available beam, and may report a PUCCH format of a normal beam, for example, report in a format of indicating a beam identifier and beam quality, [0106]. At 204, the base station responds to the BFRQ, and the relay node monitors the response of the base station to the BFRQ, [0107]. After an X1 time after the BFRQ is sent in step 203, the relay node starts to receive the response of the base station to the BFRQ on the new available beam selected in step 202. The response may be sent through a downlink control channel. For example, the response is a PDCCH message. If the relay node can receive the PDCCH message on the new available beam, it indicates that the beam failure recovery procedure has succeeded, and the relay node may continue to communicate with the base station by using the new available beam, [0108].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method/apparatus by adding the teachings of Guan in order to make a more effective method/apparatus by enabling continuously communicating with the network device by using the serving beam by the relay node if the serving beam is restored, thus reducing wastage of resources during beam restoration and shortening time for beam restoration, see (Guan, [abstract].).
Regarding claim 14, Hampel, Zhou and Guan teach all the claim  limitations of claim 9 above; and Hampel further teaches wherein the one or more processors are further configured to: 
encode, at the DN for transmission to the RN, a periodic reference signal for beam failure detection (FIG. 4B, relay device 405-b may conventionally transmit one or more reference signals, synchronization signals, beam management signals, and the like, over the wireless links to each of its downstream devices. Upon detecting the upstream RLF, relay device 405-b may scramble, encode, encrypt, and the like, one or more of such signals to convey the indication that the upstream RLF has occurred, [0120]. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115].  The stages shown in FIGS. 4D-4H show a potential recovery procedure after the propagation of BH-RLF-alert messages, [0128]. The flowchart 500 illustrates one example for RLF detection and recovery in a wireless backhaul network, [0138]. At 505, the relay device may monitor for an upstream RLF, [0139]. If the relay device detects the second indication of the upstream RLF from an upstream backhaul device, the relay device may decode the indication to identify which wireless link the upstream RLF has occurred on and/or which upstream backhaul device detected the upstream RLF, [0140]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143]. The missing/crossed out limitations will be discussed in view of Yoshioka.).
Regarding claim 16, Hampel, Zhou and Guan teach all the claim  limitations of claim 15 above; and Hampel further teaches wherein the one or more processors are further configured to: 
decode, at the UE, a backhaul BFR success notice, wherein the backhaul BFR success notice indicates to the UE to release backhaul link failure preparation (If these attempts fail, or if there is no redundant path or alternative parent that is available, the relay device may transmit a backhaul failure alert message to child relays and potentially also to UEs (e.g., to allow the child relays and/or UEs to find a new attachment point) and/or to suspend physical channels and signals (e.g., such as synchronization signals, reference signals, and the like). Suspending transmission of the physical channels and signals may result in the child relays and/or UEs detecting an RLF condition, and therefore initiating their own RLF recovery procedures, [0086]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission. A downstream device receiving the scrambled signal and successfully descrambling the signal may determine that the scrambling conveys the indication of the upstream RLF, [0143]. FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. In some aspects, in addition to or instead of sending the BH-RLF-alert message (e.g., the first indication of the upstream RLF), it is also possible for the relay device(s) 405 to suspend service to child relays or UEs. Such service suspension could occur gradually, e.g., starting with the suspension of certain channels such as synchronization channels and other broadcast channels. Consequently, child relays and UE will detect an RLF and initiate recovery procedure, [0129]. Upon confirmation of the upstream RLF, relay device 610 may suspend a set of radio channels at said radio interface, where such suspending includes at least a synchronization channel or the transmission of downlink reference signals, and upon establishing a second backhaul link, reestablishing said suspended radio channels, [0169]. When suspended radio channels upon is reestablished,   synchronization signals, reference signals, and the like are sent,  child node receives the signals and  the child node releases the backhaul link failure preparation.).
Regarding claim 17, Hampel, Zhou and Guan teach all the claim  limitations of claim 16 above; and Hampel further teaches wherein the one or more processors are further configured to: 
release, at the UE, backhaul link failure preparation when the backhaul BFR success notice is received (If these attempts fail, or if there is no redundant path or alternative parent that is available, the relay device may transmit a backhaul failure alert message to child relays and potentially also to UEs (e.g., to allow the child relays and/or UEs to find a new attachment point) and/or to suspend physical channels and signals (e.g., such as synchronization signals, reference signals, and the like). Suspending transmission of the physical channels and signals may result in the child relays and/or UEs detecting an RLF condition, and therefore initiating their own RLF recovery procedures, [0086].  . FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. In some aspects, in addition to or instead of sending the BH-RLF-alert message (e.g., the first indication of the upstream RLF), it is also possible for the relay device(s) 405 to suspend service to child relays or UEs. Such service suspension could occur gradually, e.g., starting with the suspension of certain channels such as synchronization channels and other broadcast channels. Consequently, child relays and UE will detect an RLF and initiate recovery procedure, [0129]. Upon confirmation of the upstream RLF, relay device 610 may suspend a set of radio channels at said radio interface, where such suspending includes at least a synchronization channel or the transmission of downlink reference signals, and upon establishing a second backhaul link, reestablishing said suspended radio channels, [0169]. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay, [0086].).
Regarding claim 19, Hampel, Zhou and Guan teach all the claim  limitations of claim 15; and Hampel further teaches wherein the one or more processors (FIG. 9 item 900; FIG. 11 item 1140) are further configured to: 
start, at the UE, a radio link failure (RLF) mechanism when backhaul BFR failure is identified (FIG. 5 at 510, the relay device may determine whether an RLF is observed on an upstream backhaul link or if a BH-RLF-alert message has been received. An RLF event may be considered to occur based on a beam management failure for the upstream wireless link, based on an out-of-synchronization condition for an upstream wireless link, based on the channel performance metric of the upstream wireless link failing to satisfy a threshold, and the like, [0140]. If the relay device detects the upstream RLF at 510, at 515 the relay device may seek an alternative backhaul connectivity, [0141]. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay, [0086].), or
start, at the UE, fast link switch to avoid link outage when the BFR failure is identified (Examiner’s note: the examiner addressed the first option of 6 options.).
Regarding claim 20, Hampel, Zhou and Guan teach all the claim  limitations of claim 15 above; and Hampel further teaches wherein the one or more processors are further configured to: 
decode the backhaul BFR notice (FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. The stages shown in FIGS. 4D-4H show a potential recovery procedure after the propagation of BH-RLF-alert messages, [0128]. A downstream device receiving the scrambled signal and successfully descrambling the signal…, [0143]. This technique is used to decode the backhaul BFR notice.) via one or more of: 
a dedicated physical downlink control channel (PDCCH) (Examiner’s note: the examiner addressed the third option of 6 options.), 
a common PDCCH (Examiner’s note: the examiner addressed the third option of 6 options.); 
medium access control (MAC) control element (CE) carried by a physical downlink shared channel (PDSCH) (In some aspects, the indication of the upstream RLF may be communicated using a MAC message (e.g., a MAC control element (CE)), a layer 2 message, an RRC message, and F1-application layer message, and the like, [0120]. Similarly, the backhaul BFR notice is decoded via medium access control (MAC) control element (CE) carried by a physical downlink shared channel (PDSCH).);
a logical channel identifier (LCID) field (Examiner’s note: the examiner addressed the third option of 6 options.); 
a system information block (SIB) carried by the PDSCH(Examiner’s note: the examiner addressed the third option of 6 options.); or a 
layer 1 (L1) channel (Examiner’s note: the examiner addressed the third option of 6 options.); or
decode, a backhaul BFR success notice (FIGS. 4A-4D and FIGS. 4E-4H illustrate the different stages of upstream RLF detection and recovery, [0115]. The stages shown in FIGS. 4D-4H show a potential recovery procedure after the propagation of BH-RLF-alert messages, [0128]. A downstream device receiving the scrambled signal and successfully descrambling the signal…, [0143]. This technique is used to decode, a backhaul BFR success notice. Similarly, the backhaul BFR success notice is decoded via medium access control (MAC) control element (CE) carried by a physical downlink shared channel (PDSCH).)  via one or more of:
 the dedicated PDCCH (Examiner’s note: the examiner addressed the third option of 6 options.), 
the common PDCCH (Examiner’s note: the examiner addressed the third option of 6 options.); 
the MAC CE carried by the PDSCH; 
the LCID field (Examiner’s note: the examiner addressed the third option of 6 options.); 
the SIB carried by the PDSCH (Examiner’s note: the examiner addressed the third option of 6 options.); or 
the L1 channel (Examiner’s note: the examiner addressed the third option of 6 options.).
Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20200092784 A1, us-provisional-application US 62732910, cited for priority, henceforth “Hampel”) in view of Guan et al. (US 20200389223 A1, henceforth “Guan”), Zhou et al. (US 20210058797 A1, henceforth “Zhou”) and further in view of Yoshika et al. (US 20200389223 A1, henceforth “Yoshika”).
  Regarding claim 2, Hampel, Zhou and Guan teach all the claim  limitations of claim 1 above; and Hampel further teaches wherein the one or more processors (FIG. 9 item 900; FIG. 11 item 1140) are further configured to: 
encode, at the RN for transmission to a child node, a backhaul BFR notice that signals the child node to start backhaul link failure preparation when  (FIGS. 4A-4H show how aspects of the described techniques can work in a tree topology. Generally, relay 1 (R1) informs relays 2 (R2) and 3 (R3) about its backhaul RLF via a BH-RLF-alert message. R3 propagates this alert to relay 4 (R4). At this point, all relay devices 405 affected by the backhaul RLF have been notified, and they can search for alternative attachment points, [0127]. Upon detecting the upstream RLF, relay device 405-b may scramble, encode, encrypt, and the like, one or more of such signals to convey the indication that the upstream RLF has occurred, [0120]. In some aspects, in addition to or instead of sending the BH-RLF-alert message (e.g., the first indication of the upstream RLF), it is also possible for the relay device(s) 405 to suspend service to child relays or UEs. Such service suspension could occur gradually, e.g., starting with the suspension of certain channels such as synchronization channels and other broadcast channels. Consequently, child relays and UE will detect an RLF and initiate recovery procedures, [0129]. The relay device may scramble a reference signal, a synchronization signal, a beam management signal, a tracking or position reference signal, and the like, using the known or defined scrambling sequence before transmission, [0143]. . The missing/crossed out limitations will be discussed in view of Yoshioka.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) encode, at the RN for transmission to a child node, a backhaul BFR notice that signals the child node to start backhaul link failure preparation when the BFR request does not include the candidate beam information.
However, Yoshioka discloses, in analogous art, the missing/crossed limitations comprising: (1) encode, at the RN for transmission to a child node, a backhaul BFR notice that signals the child node to start backhaul link failure preparation when the BFR request does not include the candidate beam information (FIG. 2 in step S104, the user terminal, having identified a new candidate beam, transmits a beam recovery request. The beam recovery request may be transmitted, for example, by using at least one of an uplink control channel (PUCCH (Physical Uplink Control CHannel)), a random access channel (PRACH (Physical Random Access CHannel)), and a UL grant-free PUSCH (Physical Uplink Shared CHannel). The beam recovery request may be referred to as a “beam recovery request signal,” a “beam failure recovery request signal,” and the like, [0047]. Proposal 3: 3 types of states to report are defined, [0322]. Beam failure instance+no discovery of new candidate beam, [0325].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method by adding the teachings of Yoshioka in order to make a more effective method by controlling the recovery from beam failures properly. According to one embodiment of the present disclosure, it is possible to unify the contents reported between the PHY layer and the MAC layer for beam recovery, and avoid redundant mutual interaction. Also, the method (such as the channel) for transmitting beam recovery requests can be selected properly by the MAC layer, see (Yoshioka, 9 [0010], [0090].).
Regarding claim 7, Hampel, Zhou and Guan teach all the claim  limitations of claim 1 above; and Hampel further teaches wherein the one or more processors are further configured to: 
encode, at the RN for transmission to a child node, a backhaul BFR notice that signals the child node to start backhaul link failure preparation when (Aspects of the described techniques provide a mechanism to detect and/or recover from an RLF condition in such a wireless network. Broadly, this may include, on the wireless backhaul link, a relay device monitoring the link quality and/or listening for an RLF backhaul alert message. Generally, an RLF backhaul alert message may refer to an indication of an upstream RLF. Upon detecting an RLF or receiving an RLF backhaul alert message, the relay device (e.g., base stations 205, or UE 215 when acting as a backhaul device in other deployments) may undergo recovery procedures by connecting to an alternative parent relay, e.g., by using forward handover and/or by activating a redundant link it already has with another parent relay, [0086]. In some aspects, the first indication may be provided using scrambling techniques. For example, a signal carrying the indication (e.g., the backhaul RLF alert message) may be scrambled using a particular or defined scrambling sequence. Scrambling the signal using the defined scrambling sequence may provide the indication that the upstream RLF has occurred, [0089]. The missing/crossed out limitations will be discussed in view of Yoshioka.) via one or more of:
a dedicated physical downlink control channel (PDCCH) (Examiner’s note: the examiner addressed the third options of 6 options.), 
a common PDCCH (Examiner’s note: the examiner addressed the third options of 6 options.); 
a medium access control (MAC) control element (CE) carried by a physical downlink shared channel (PDSCH) (Upon detecting the upstream RLF, relay device 405-b may scramble, encode, encrypt, and the like, one or more of such signals to convey the indication that the upstream RLF has occurred. In some aspects, the indication of the upstream RLF may be communicated using a MAC message (e.g., a MAC control element (CE)), a layer 2 message, an RRC message, and F1-application layer message, and the like, [0120].); 
a logical channel identifier (LCID) field (Examiner’s note: the examiner addressed the third options of 6 options.); 
a system information block (SIB) carried by  the PDSCH (Examiner’s note: the examiner addressed the third options of 6 options.); or 
a layer 1 (L1) channel (Examiner’s note: the examiner addressed the third options of 6 options.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) encode, at the RN for transmission to a child node, a backhaul BFR notice that signals the child node to start backhaul link failure preparation when the BFR request does not include candidate beam information.
However, Yoshioka discloses, in analogous art, the missing/crossed limitations comprising: (1) encode, at the RN for transmission to a child node, a backhaul BFR notice that signals the child node to start backhaul link failure preparation when the BFR request does not include candidate beam information (FIG. 2 in step S104, the user terminal, having identified a new candidate beam, transmits a beam recovery request. The beam recovery request may be transmitted, for example, by using at least one of an uplink control channel (PUCCH (Physical Uplink Control CHannel)), a random access channel (PRACH (Physical Random Access CHannel)), and a UL grant-free PUSCH (Physical Uplink Shared CHannel). The beam recovery request may be referred to as a “beam recovery request signal,” a “beam failure recovery request signal,” and the like, [0047]. Proposal 3: 3 types of states to report are defined, [0322].  Beam failure instance + no discovery of new candidate beam, [0325].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hampel’s method by adding the teachings of Yoshioka in order to make a more effective method by controlling the recovery from beam failures properly. According to one embodiment of the present disclosure, it is possible to unify the contents reported between the PHY layer and the MAC layer for beam recovery, and avoid redundant mutual interaction. Also, the method (such as the channel) for transmitting beam recovery requests can be selected properly by the MAC layer, see (Yoshioka,  [0010], [0090].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411           

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411